J-S32009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SCOTT LEE SARGENT                        :
                                          :
                    Appellant             :    No. 506 MDA 2021

      Appeal from the Judgment of Sentence Entered February 1, 2018
              In the Court of Common Pleas of Luzerne County
           Criminal Division at No(s): CP-40-CR-0000228-2016


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY PANELLA, P.J.:                  FILED: DECEMBER 23, 2022

      Scott Lee Sargent engaged in a shooting rampage outside of a Walmart

store that quickly turned into a police standoff. He now brings a second nunc

pro tunc direct appeal and asks us to review evidentiary determinations made

by the trial court and to consider the legality of his sentence. We affirm.

      On October 17, 2015, after having visited a local casino, Sargent and

his girlfriend went to a Walmart in Wilkes-Barre Township, Pennsylvania.

Sargent stayed in the parking lot while his girlfriend went into the store.

Believing that he was being followed by two individuals, Sargent used an AR-

15 rifle to open fire into the garage doors at the rear of the store. Police

responded to the scene, and Sargent opened fire in the direction of the

officers. During a fifteen-minute standoff, Sargent continued to shoot at the

various officers as they took positions around the area. When Sargent tried to
J-S32009-22


flee the area, he continued to shoot at the police as they followed him. Sargent

was ultimately subdued when he was shot in the abdomen.

        Sargent was charged with multiple counts of attempted murder and

related crimes. On October 16, 2017, a jury convicted Sargent of five counts

of attempted murder of a law enforcement officer, six counts of assault of a

law enforcement officer, one count of aggravated assault, nine counts of

recklessly    endangering      another    person   (“REAP”),   and   one   count   of

harassment.1 On December 14, 2017, the trial court sentenced Sargent to

serve an aggregate term of incarceration of 179 to 358 years, with an

additional 90 days, to be served consecutively. Sargent failed to take a direct

appeal. Nevertheless, he filed a petition under the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546, and the PCRA court reinstated his

direct appeal rights. However, in his nunc pro tunc direct appeal, Sargent only

raised claims of ineffective assistance of trial counsel. Because such issues

must await collateral review, this Court affirmed Sargent’s judgment of

sentence without prejudice to raise the ineffective assistance claims in a timely

PCRA petition. Commonwealth v. Sargent, 1989 MDA 2018, 226 A.3d 629

(Pa. Super. filed January 13, 2020) (unpublished memorandum).

        On July 24, 2020, Sargent filed a pro se PCRA petition, and appointed

counsel filed an amended petition seeking permission to file post-sentence



____________________________________________


1   18 Pa.C.S.A. §§ 901(a), 2507(a), 2702.1(a), 2702(a)(1), 2705, 2709(a)(1).

                                           -2-
J-S32009-22


motions nunc pro tunc and a direct appeal nunc pro tunc. On April 14, 2021,

the PCRA court granted Sargent’s request to file a direct appeal but denied his

request to file post-sentence motions. This appeal followed in which Sargent

raises multiple issues pertaining to the exclusion of evidence, as well as issues

relating the legality of his sentence.

      Sargent first argues that the trial court improperly precluded him from

cross-examining Officer Mitchell Rennick about the officer’s familiarity with the

effects of crystal meth on an individual’s judgment and perception. See

Appellant’s Brief at 11-12. Specifically, Sargent claims “[t]he testimony which

was attempted to be [elicited] dealt with understanding the effect of drugs

and alcohol on [Sargent’s] actions. Because intent is a fact at issue, the

answers could help the jury in its determination of [Sargent’s] intent at the

time of the incident.” Id. at 12.

       “[Q]uestions concerning the admissibility of evidence are committed to

the sound discretion of the trial judge, whose rulings will not be disturbed on

appeal absent an abuse of that discretion.” Commonwealth v. Reed, 990

A.2d 1158, 1167-68 (Pa. 2010) (citation omitted). The basic requisite for the

admissibility of any evidence in a case is that it be competent and relevant.

See Commonwealth v. Freidl, 834 A.2d 638, 641 (Pa. Super. 2003).

      One of a trial judge’s broad powers is controlling the scope of the

examination of witnesses. We are mindful that

      [o]n cross-examination, an attorney is entitled to question the
      witness about subjects raised during direct examination as well as

                                         -3-
J-S32009-22


      any facts tending to refute inferences arising from matters raised
      during direct testimony. Similarly, an attorney may discredit a
      witness by cross-examining the witness about omissions or acts
      that are inconsistent with his testimony. However, the scope and
      limits of cross-examination is [sic] vested in the trial court’s
      discretion and that discretion will not be reversed unless the trial
      court has clearly abused its discretion or made an error of law.

Commonwealth v. Ogrod, 839 A.2d 294, 322 (Pa. 2003).

      Here, the trial court prevented Sargent from cross-examining Officer

Rennick about Sargent’s use of crystal meth prior to the rampage. Generally,

“[n]either voluntary intoxication nor voluntary drugged condition is a defense

to a criminal charge.” 18 Pa.C.S.A. § 308.

      However, evidence of voluntary intoxication “may be offered by the

defendant whenever it is relevant to reduce murder from a higher degree to

a lower degree of murder.” Id. Our Supreme Court has long stated that

“[e]vidence of substantial intoxication ... [, i]f believed, [] may negate the

intent to kill necessary for a conviction of murder in the first degree, and a

defendant is entitled to an instruction to that effect.” Commonwealth v.

Rose, 344 A.2d 824, 826 (Pa. 1975) (citation omitted). Nonetheless, § 308

acts to exclude evidence of voluntary intoxication to a charge of attempted

homicide. See Commonwealth v. Williams, 730 A.2d 507, 511 (Pa. Super.

1999).

      As the trial court here correctly stated, “defense counsel acknowledged

on the record that voluntary intoxication was not a defense at issue[.]” Trial

Court Opinion, 12/29/21, at 8 (citing N.T., 10/16/17, at 393-394, 398-401).


                                     -4-
J-S32009-22


“[A]ny evidence that [Sargent] was voluntarily intoxicated or drugged was not

relevant to the issue of intent.” Id. Likewise, “Officer Rennick’s familiarity with

the effects of crystal meth on a person’s judgment and perception, or [the

officer’s] dealings with people under the influence [was not relevant].” Id. We

agree with this assessment by the trial court. Because voluntary intoxication

was not a defense to the crimes charged against Sargent, any such evidence

lacks relevance. Accordingly, the trial court did not abuse its discretion in

limiting the cross-examination of Officer Rennick and precluding testimony

pertaining to the officer’s knowledge of the effects of particular drugs.

       In a similar vein, Sargent’s issues 2, 3, 4, and 5,2 raise challenges to

the trial court’s rulings that precluded him from offering testimony about his

voluntary intoxication at the time of the rampage. See Appellant’s Brief at 12-

16. The underlying theory in each of these issues is that evidence of Sargent’s

impaired condition should have been permitted to negate any element of

specific intent to shoot at the officers.




____________________________________________


2 Issue 2 pertains to the trial court precluding testimony concerning Sargent’s
condition at the time of the incident. Issue 3 addresses the trial court
sustaining the Commonwealth’s objection to Sargent’s testimony about his
drug use on the day of the incident. Issue 4 concerns the trial court sustaining
the Commonwealth’s objection to Sargent’s attempt to testify that he was
under the influence of alcohol on the day of the incident. Issue 5 returns to
the claim that Sargent was improperly precluded from offering testimony
regarding his intoxicated state, which would have negated the element of
intent.

                                           -5-
J-S32009-22


      As set forth above, neither evidence of voluntary intoxication nor

voluntary drugged condition may be introduced to negate the element of

intent of an offense. See 18 Pa.C.S.A. 308. As we explained in Williams,

“[Section] 308 clearly dictates the only legal significance of the voluntary

consumption of alcohol is when it ‘is relevant to reduce murder from a higher

degree to a lower degree of murder.’ In an attempted murder case the

lowering of the degree is logically impossible. There simply is no such crime

as attempted second or third degree murder.” Williams, 730 A.2d at 511

(citation omitted).

      We have reviewed the briefs of the parties, the pertinent legal authority,

the certified record, and the trial court’s thorough opinion. We agree with the

trial court that it did not abuse its discretion in declining to permit testimony

concerning the extent of Sargent’s allegedly impaired condition from either

alcohol or drugs. Sargent has cited no legal authority to support his theory

that the element of intent necessary for attempted murder convictions is

negated by voluntary impairment. Therefore, we agree with the trial court that

these issues lack merit, adopt the reasoning set forth by the trial court in its

written opinion and affirm on its basis. See Trial Court Opinion, 12/29/21, at

16-19.

      In his final two issues, Sargent argues that his sentence is illegal. See

Appellant’s Brief at 16-17. In each issue, Sargent asserts that various

convictions should have merged for the purpose of sentencing.


                                      -6-
J-S32009-22


      A claim that the trial court imposed an illegal sentence by failing to

merge sentences is a question of law. See Commonwealth v. Duffy, 832

A.2d 1132, 1137 (Pa. Super. 2003). Accordingly, our standard of review is

plenary. Id.

      Our legislature has addressed the mandatory merger of crimes for the

purpose of sentencing in section 9765 of the sentencing code, which provides

as follows:

      § 9765. Merger of sentences

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the other
      offense. Where crimes merge for sentencing purposes, the court
      may sentence the defendant only on the higher graded offense.

42 Pa.C.S.A. § 9765. Concerning the appropriate test for merger of crimes for

sentencing, “[t]he statute’s mandate is clear. It prohibits merger unless two

distinct facts are present: 1) the crimes arise from a single criminal act; and

2) all of the statutory elements of one of the offenses are included in the

statutory elements of the other.” Commonwealth v. Baldwin, 985 A.2d 830,

833 (Pa. 2009). However, “there is no merger if each offense requires proof

of an element the other does not.” Commonwealth v. Quintua, 56 A.3d

399, 401 (Pa. Super. 2012) (citations omitted).

      In issue 6, Sargent claims that, for sentencing purposes, his convictions

of assault of a law enforcement officer should have merged with his




                                     -7-
J-S32009-22


convictions of attempt to commit murder of a law enforcement officer. 3 See

Appellant’s Brief at 16-17. Sargent alleges the two sets of crimes dealt with a

single criminal act. See id. at 17. He further posits that “[b]ecause the

attempted murder of a law enforcement officer and assault of a law

enforcement officer both have the element in the offense of being committed

upon a police officer, aggravated assault would be a lesser included offense of

attempted murder of a police officer.” Id. (citation omitted). We disagree with

Sargent’s argument.

       “When considering whether there is a single criminal act or multiple

criminal acts, the question is not whether there was a break in the chain of

criminal activity[, but] … whether the actor commits multiple criminal acts

beyond that which is necessary to establish the bare elements of the additional

crime[.]” Commonwealth v. Petterson, 49 A.3d 903, 912 (Pa. Super.

2012). Sargent is not entitled to a “volume discount” on his crimes “simply

because he managed to accomplish all the acts within a relatively short period

of time.” Id.

       As the record reflects, Sargent’s crimes did not arise from a single

criminal act. Our review indicates Sargent fired multiple times upon the five


____________________________________________


3 Although not detailed by Sargent in his brief, this argument involves five
convictions of attempted murder of a law enforcement officer, Counts 1
through 5, and five convictions of assault of a law enforcement officer, Counts
6 through 8, and 10 and 11. See Information, 3/29/16, at 1-2. The crimes
were committed against Officers Jude Allen, Dana Pulchaski, Brian Bouton,
Alan Gribble, and Joseph Sinavage. See id.

                                           -8-
J-S32009-22


different police officers during the entire course of this incident. 4 As the trial

court cogently concluded, “Because [Sargent] fired on each officer more than

once during the course of the standoff, the crimes did not arise from a single

criminal act[.]” Trial Court Opinion, 12/29/21, at 25.

       We agree with the trial court’s determination and likewise conclude that

merger of the convictions of assault of a law enforcement officer and attempt

to commit murder of a law enforcement officer is not appropriate because the

crimes did not arise from a single criminal act. Although the incident on the

day in question, i.e., the random shooting of a Walmart store followed by a

standoff with the responding police officers, may be characterized as a single

criminal episode, the event was comprised of multiple criminal acts as Sargent

shot at the five police officers as he and the officers moved about the area.

Consequently, Sargent has not met the first part of the merger test.

       Moreover, regarding the second part of the test, we conclude that all of

the statutory elements of assault of a law enforcement officer, 18 Pa.C.S.A. §

2702.1(a), are not included in the statutory elements of attempted murder of

a law enforcement officer, 18 Pa.C.S.A. §§ 901 and 2507(a).




____________________________________________


4For a detailed account of the testimony describing the events of the incident
as they pertain to each of the five officers, we direct the reader to the trial
court’s opinion, which sets forth the narrative of the incident and explains that
Sargent was committing multiple criminal acts against each of the officers
during the criminal episode. See Trial Court Opinion, 12/29/22, at 22-25.

                                           -9-
J-S32009-22


      Notably, the crime of assault of a law enforcement officer requires the

Commonwealth to prove that the defendant discharged a firearm. See 18

Pa.C.S.A. § 2702.1(a). Attempted murder of a law enforcement officers is

defined by reading the attempt statute, 18 Pa.C.S.A. § 901(a), in conjunction

with the murder of a law enforcement officer statute, 18 Pa.C.S.A. § 2502(a)

(murder of a law enforcement officer of the first degree). Accordingly, the

elements of attempted murder of a law enforcement officer are (1) the taking

of a substantial step, (2) towards an intentional killing of a law enforcement

officer while in the performance of duty knowing the victim is a law

enforcement officer. See 18 Pa.C.S.A. §§ 901(a), 2507(a). Therefore, review

of the elements of the two crimes reveals at least one element in each that is

not present in the other. Specifically, assault of a law enforcement officer

requires the discharge of a firearm. Criminal attempt to murder a law

enforcement officer requires a specific intent to kill. Because the two crimes

each have an additional element not included in the other offense, they do not

merge for sentencing purposes. Therefore, Sargent fails to meet the second

part of the merger test.

      In his final issue, Sargent argues that, for sentencing purposes, his

multiple convictions of REAP merge with his convictions of attempted murder

of a law enforcement officer, assault of a law enforcement officer, and

aggravated assault. See Appellant’s Brief at 17. After careful review, we

conclude this claim lacks merit.


                                    - 10 -
J-S32009-22


       Again, merger is only appropriate when “two distinct facts are present:

1) the crimes arise from a single criminal act; and 2) all of the statutory

elements of one of the offenses are included in the statutory elements of the

other.” Baldwin, 985 A.2d at 833. Concerning the second prong, merger is

not applied “if each offense requires proof of an element the other does not.”

Quintua, 56 A.3d at 401 (citation omitted).

       We first consider whether five of Sargent’s convictions of REAP, which

were committed against police officers at the scene, merge with the five

convictions of attempted murder of a law enforcement officer that were

committed against the same officers.5

       As discussed above, these crimes arose from individual criminal acts

that Sargent committed during the course of a criminal episode. For this

reason, merger is not appropriate because Sargent has not met the first part

of the merger test. Nevertheless, assuming for the sake of argument that

Sargent met the first prong of the merger test, we conclude that the second

part of the test has not been met.

       The crime of REAP is satisfied where a defendant “recklessly engages in

conduct which places or may place another person in danger of death or



____________________________________________


5 This argument involves the five convictions of attempted murder of a law
enforcement officer, Counts 1 through 5, and five convictions of REAP, Counts
15 through 18, and 23. See Information, 3/29/16, at 1, 3-4. Again, both sets
of crimes were committed against Officers Allen, Pulchaski, Bouton, Gribble,
and Sinavage. See id.

                                          - 11 -
J-S32009-22


serious bodily injury.” 18 Pa.C.S.A. § 2705. Again, the elements of attempted

murder of a law enforcement officer are (1) the taking of a substantial step,

(2) towards an intentional killing of a law enforcement officer while in the

performance of duty knowing the victim is a law enforcement officer. See 18

Pa.C.S.A. §§ 901(a), 2507(a).

      A close analysis of the statutory language in the two offenses indicates

that they differ in pertinent respects. REAP requires reckless conduct that

places a person in danger of death or serious bodily injury. However, the

convictions of attempted murder of a law enforcement officer require steps

towards an intentional killing of an officer while on duty. Accordingly, a person

could recklessly place another in danger of death without attempting to

murder a police officer. Conversely, a person could take steps toward

intentionally killing an officer without placing them in danger of death.

Consequently, we do not agree with Sargent that the elements of these

offenses are the same and thus subsumed within each other for purposes of

sentencing. Therefore, Sargent’s claim of merger with regard to the

convictions of REAP and attempted murder of a law enforcement officer fails.




                                     - 12 -
J-S32009-22


       We next consider whether six of Sargent’s convictions of REAP, which

were committed against the police officers, merge with the six convictions of

assault of a law enforcement officer committed against those same officers.6

       Again, these crimes arose from individual criminal acts that Sargent

committed during his rampage. Therefore, merger is not applied because

Sargent has not met the first part of the merger test. Regardless, assuming

for the sake of argument that Sargent met the first prong of the merger test,

we conclude that the second part of the test has not been met.

       Again, REAP is satisfied where a defendant “recklessly engages in

conduct which places or may place another person in danger of death or

serious bodily injury.” 18 Pa.C.S.A. § 2705. However, the crime of assault of

a law enforcement officer requires the Commonwealth to prove that the

defendant discharged a firearm while attempting to cause or intentionally or

knowingly causing bodily injury. See 18 Pa.C.S.A. § 2702.1(a).

       As the trial court aptly stated, “A person could recklessly engage in

conduct, without using a firearm, which placed or may have placed a civilian

in danger of death or serious bodily injury, thereby committing REAP but not

assault of a law enforcement officer. Conversely, a person could cause bodily



____________________________________________


6 This claim involves the six convictions of assault of a law enforcement officer,
Counts 6 through 9, 10, and 11, and six convictions of REAP, Counts 15
through 18, 21, and 23. See Information, 3/29/16, at 1-2, 3-4. Both sets of
crimes were committed against Officers Allen, Pulchaski, Bouton, Gribble,
Sinavage, and Rennick. See id.

                                          - 13 -
J-S32009-22


injury, but not serious bodily injury or death, to a law enforcement officer by

discharging a weapon, thereby committing assault of [a] law enforcement

officer but not REAP.” Trial Court Opinion 12/29/21, at 30-31. We agree with

this assessment of the elements of the two crimes and conclude Sargent’s

claim that the crimes merge for sentencing purposes lacks merit.

       We last consider whether two of Sargent’s convictions of REAP merge

with two convictions of aggravated assault.7 A conviction of aggravated

assault requires the Commonwealth to prove that Sargent “attempt[ed] to

cause serious bodily injury to another, or caus[ed] such injury intentionally,

knowingly, or recklessly ….” 18 Pa.C.S.A. § 2702(a)(1). Again, REAP requires

proof that another person was placed in danger of death or serious bodily

injury. 18 Pa.C.S.A. § 2705. We have held that aggravated assault and REAP

do not merge for purposes of sentencing because “each offense requires proof

of an element that is absent from the other offense, and one offense can be

committed without committing the other offense.” Commonwealth v.

Cianci, 130 A.3d 780, 783 (Pa. Super. 2015) (holding that aggravated assault

conviction under section 2702(a)(1), requiring that a defendant attempts to

cause or intentionally, knowingly, or recklessly causes serious bodily injury to

another, does not merge with REAP conviction because an individual could


____________________________________________


7This issue involves two convictions of aggravated assault, Counts 12 and 13,
and two convictions of REAP, Counts 19 and 20. See Information, 3/29/16, at
2-3. Both sets of crimes were committed against Walmart employees Zachary
McNeil and Edward Vasquez. See id.

                                          - 14 -
J-S32009-22


attempt to cause bodily injury without placing a person in actual danger, and

likewise, could create an actual danger without attempting or intending to

cause bodily injury). Therefore, because all of the elements of REAP are not

included in the elements of aggravated assault, this claim lacks merit.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2022




                                    - 15 -
Circulated 12/13/2022 02:41 PM